Title: To Benjamin Franklin from Sartine, 20 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 20. Aout 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 16. de ce mois relativement au S. Macreery Négociant Americain qui se propose d’importer d’Amerique dans les Colonies Françoises des objets de Commerce utiles à ces Dernieres, et rapporter en france les Denrées coloniales qu’il aura reçues en retour. Les ports de France et ceux des Colonies étant ouverts aux neutres pendant la Guerre Le Sr. Macreery peut sans aucune Difficulté suivre la Branche de Commerce qu’il se propose d’établir tant que la Guerre durera, et sa Majesté accorde avec encore plus de plaisir à Ses alliés une Facilité qu’elle a cru ne pas devoir refuser aux sujets des puissances Neutres.
J’ai l’honneur d’etre avec la Consideration la plus distinguée, Monsieur, Votre très humble et très obeissant Serviteur.
(signé) De Sartine.
M. Franklin.
